United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 15, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-51336
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ROY LEE BOLTON, also known as “Little” Roy Bolton

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-03-CR-222-ALL-SS
                       --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and PRADO, Circuit
Judges.

PER CURIAM:*

     Roy Lee Bolton appeals his sentence following his guilty

plea conviction for being a felon in possession of ammunition in

violation of 18 U.S.C. § 922(g)(1).    Bolton argues that the

district court erred in determining that his offense level should

be increased pursuant to U.S.S.G. § 2K2.1(c)(1) on the ground

that he possessed the ammunition in connection with the

commission of a robbery.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-51336
                                -2-

     The Presentence Report (PSR) determined that Bolton

committed the robbery at issue and consequently, under U.S.S.G.

2K2.1(c)(1), applied the cross reference to the applicable

robbery guidelines to determine Bolton’s base offense level.

Bolton objected; the district court overruled the objection and

adopted the factual findings and recommendations of the PSR in

its entirety in its Statement of Reasons.   However, at Bolton’s

sentencing hearing, in overruling Bolton’s objection to the

sentence enhancement, the district court declined to determine

whether Bolton had committed the robbery.

     In the absence of a clear finding by the district court that

the ammunition possessed by Bolton was connected to the

commission of a robbery, there is no justification for the cross

reference to U.S.S.G. § 2X1.1.   See U.S.S.G. § 2K2.1(c)(1).

     We remand to the district court for such further findings as

may be warranted and, if required, resentencing.

     REMANDED.   Jurisdiction is not retained.